Douglas, J.
This court has held that where a criminal defendant, convicted of a misdemeanor, voluntarily satisfies the judgment imposed upon him or her for that offense, an appeal from the conviction is moot unless the defendant has offered evidence from which an inference can be drawn that he or she will suffer some collateral legal disability or loss of civil rights stemming from that conviction. See State v. Wilson (1975), 41 Ohio St.2d 236, 70 O.O.2d 431, 325 N.E.2d 236, and State v. Berndt (1987), 29 Ohio St.3d 3, 29 OBR 173, 504 N.E.2d 712.
In Wilson, supra, a defendant pled “no contest” to a charge of carrying a concealed weapon, a three-inch straight razor. Carrying such a concealed weapon is a misdemeanor of the first degree. See R.C. 2923.12. The defendant was found guilty of the charge, and assessed a fine and costs, which the defendant promptly paid. Thereafter, the defendant, through counsel, appealed to the court of appeals. The court of appeals dismissed the appeal as moot. Upon further appeal, this court affirmed the judgment of the court of appeals, finding that the defendant had failed to establish that he had any substantial stake in his conviction that may have survived the payment of the fine and costs. Id., 41 Ohio St.2d at 237, 70 O.O.2d at 432, 325 N.E.2d at 237. We held that “[w]here a defendant, convicted of a criminal offense, has voluntarily paid the fine or completed the sentence for that offense, an appeal is moot when no evidence is offered from which an inference can be drawn that the defendant will suffer some collateral disability or loss of civil rights from such judgment or conviction.” Id. at syllabus. We concluded that the burden of presenting evidence that the defendant has such a “substantial stake in the judgment of conviction” is upon the defendant. Id. at 237, 70 O.O.2d at 432, 325 N.E.2d at 237.
In Berndt, supra, a criminal defendant was convicted for operating a motor vehicle while under the influence of alcohol, a misdemeanor of the first degree. See R.C. 4511.19 and 4511.99. The defendant pled guilty to the charge. Upon acceptance of the plea, the court sentenced the defendant to six months’ incarceration and imposed a fine of $1,000, of which all but three days and $150 were suspended. The defendant voluntarily served his sentence and paid the fine. Thereafter, the defendant appealed to the court of appeals, which addressed the *227merits of the appeal. In Berndt, this court, applying Wilson, supra, held that the court of appeals should have dismissed the appeal as moot, since the defendant had not established that he would suffer some collateral disability or loss of civil rights resulting from his conviction. Id., 29 Ohio St.3d at 4-5, 29 OBR at 174, 504 N.E.2d at 713-714.
In the case at bar, appellant appealed to the court of appeals, seeking reversal of his felony convictions. The court of appeals dismissed the appeal as moot, since appellant had already served his sentence and had offered no evidence demonstrating that he would suffer some collateral legal disability or loss of civil rights stemming from the challenged convictions. In so holding, the court of appeals relied upon Williams, supra, 80 Ohio App.3d 542, 609 N.E.2d 1307, an Ohio appellate decision which applied the law of Wilson and Bemdt to an appeal from a felony conviction. We find that the court of appeals erred in this regard. We hold that the test for mootness outlined in Wilson and Bemdt applies only to appeals from misdemeanor convictions.
The Ohio Revised Code contains numerous examples of restrictions imposed upon convicted felons. See, generally, Williams, supra, 80 Ohio App.3d at 543-547, 609 N.E.2d at 1308-1310 (Dyke, P.J., dissenting). For instance, a convicted felon is denied the privilege of serving as a juror, and may never hold an office of “honor, trust, or profit.” See R.C. 2961.01. A convicted felon is also statutorily precluded from engaging in certain occupations and professions. See, e.g., R.C. 4738.07(D), 4751.10(D) and 4749.03. Moreover, in addition to the various statutory disabilities imposed upon those convicted of a felony, the infamy and disgrace resulting from a felony conviction seriously affects a person’s reputation and economic and social opportunities in our society. The same stigma does not ordinarily attach to those who have been convicted of misdemeanor offenses.
Given the numerous adverse collateral consequences imposed upon convicted felons, it is clear to us that a person convicted of a felony has a substantial stake in the judgment of conviction which survives the satisfaction of the judgment imposed upon him or her. Therefore, an appeal challenging a felony conviction is not moot even if the entire sentence has been satisfied before the matter is heard on appeal. The collateral legal consequences associated with a felony conviction are severe and obvious. Thus, a convicted felon, who has completed his or her sentence during the pendency of an appeal from the felony conviction, need not present evidence that he or she will suffer some collateral legal disability or loss of civil rights in order to maintain the appeal. In this regard, we specifically disapprove of Williams, supra, 80 Ohio App.3d 542, 609 N.E.2d 1307, which improperly extended the rule of Wilson and Bemdt to cases involving appeals from felony convictions.
*228As a final matter, we note that appellant was convicted of a felony in 1989. Obviously, that conviction predated his convictions in the case at bar. In this vein, appellee urges that since appellant has a prior felony record, appellant will suffer no collateral disabilities resulting from the convictions he seeks to challenge in this appeal. We disagree. Appellant’s statutory right to seek expungement of the 1989 felony conviction will necessarily be lost if appellant is unable to successfully obtain reversal of his 1991 felony convictions. Further, in our judgment, appellant’s interest in clearing his name in this case by seeking reversal of the 1991 felony convictions is enough to establish the existence of a justiciable controversy.
For the foregoing reasons, we reverse the judgment of the court of appeals and remand the cause to that court for reinstatement of appellant’s appeal.

Judgment reversed and cause remanded.

Moyer, C.J., A.W. Sweeney, Wright and Pfeifer, JJ., concur.
Resnick and F.E. Sweeney, JJ., dissent.